Determination of respondent Police Department License Division, dated August 6, 2008, revoking petitioner’s premises-residence handgun license and rifle/shotgun permit, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Marcy S. Friedman, J.], entered May 5, 2009) dismissed, without costs.
The determination is supported by substantial evidence that petitioner lacks the good moral character to possess the subject license (see 38 RCNY 5-02 [a]) and permit (see Administrative Code of City of NY § 10-303 [a] [2]). Such evidence consists of *509the record in a prior, 2005 proceeding that resulted in the revocation of petitioner’s business-carry pistol license on a finding that he conspired with another individual to deceive the License Division over a period of years about his business address (see Matter of Fastag v Kerik, 295 AD2d 114 [2002]). There was also substantial evidence that petitioner did not reside or have a principal place of business in New York City, as required to possess a premises-residence handgun license (38 RCNY 5-02 [g]; see Matter of Mahoney v Lewis, 199 AD2d 734, 735 [3d Dept 1993]). Such evidence consists of petitioner’s failure to produce any gas, electricity or telephone bills for his alleged Brooklyn residence, his use of a Brooklyn EO. box as the address on his tax returns and on his recently acquired New York State nondriver’s ID, and his maintenance of a Texas driver’s license since 1984. No basis exists to disturb the Hearing Officer’s findings of credibility (see Sewell v City of New York, 182 AD2d 469, 473 [1992], lv denied 80 NY2d 756 [1992]). Concur—Tom, J.P., Sweeny, Moskowitz, DeGrasse and Manzanet-Daniels, JJ.